Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (USP# 9,589,969 B1, hereinafter Chang).
With regards to claim 19, Chang teaches a semiconductor package comprising: 
a semiconductor chip including a body having a first surface having connection pads disposed thereon and a second surface opposing the first surface (see Fig. 1E, chip 20 with connections 24); 
a resin layer disposed on the first surface of the semiconductor chip (see Fig. 1E, resin layer 28); 
a first insulating layer covering at least portions of side surfaces of each of the semiconductor chip and the resin layer (see Fig. 1B, 1E, first insulating layer 118 covering sides of chip 20 and resin 28); 
a first redistribution layer disposed on the resin layer and the first insulating layer, the first redistribution layer including only conductive material (see Fig. 1B, 1E, first redistribution layer 128b on resin layer 28 and first insulating layer 118); 
a first redistribution via penetrating through the resin layer and connecting the connection pads and the first redistribution layer to each other (see Fig. 1E, first redistribution via 30 penetrating through resin 28 and connecting connections 24 and 128b with each other);
a second insulating layer disposed on the resin layer and the first insulating layer, and covering at least a portion of the first redistribution layer (see Fig. 1B, 1E, second insulating layer 124 on resin 28 and insulating layer 118 and covering portion of first redistribution layer 128b); 
a second redistribution layer disposed on the second insulating layer (see Fig. 1B, 1E, second redistribution layer 128d disposed on 124); 
a second redistribution via penetrating through the second insulating layer and connecting the first redistribution layer and the second redistribution layer to each other (see Fig. 1B, 1E, second redistribution via 128c and connects first and second redistribution layers 128b/128d);
a passivation layer disposed on the second insulating layer and the second redistribution layer and having openings exposing at least portions of the second redistribution layer from the passivation layer (see Fig. 1B, 1E, passivation layer 130 with openings exposing second redistribution layer 128d); 
underbump metals disposed in the openings of the passivation layer and electrically connected to at least portions of the exposed second redistribution layer (see Fig. 1B, 1E, underbump metals 134 in openings of passivation layer 130); and 
electrical connection structures disposed on the underbump metals and electrically connected to the underbump metals (see Fig. 1B, 1E, electrical connection structures 150),
wherein the first redistribution via directly contacts the first redistribution layer (see Fig. 1E, 1B, first redistribution via 30 directly contacts first redistribution layer 128b), and
wherein a width of the first redistribution via in a direction parallel to the first surface is smaller than a width of the first redistribution layer in the direction parallel to the first surface (see Fig. 1E, 1B, width of 30 smaller than width of 128b).

Allowable Subject Matter
Claims 1, 2, 4-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML